Citation Nr: 0309838	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for human immunodeficiency 
virus.

Entitlement to service connection for lymphoma.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to March 
1978.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in November 1996, and the 
veteran appealed its decision.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in July 2000.  


REMAND

The Board remanded the case to the RO in July 2000 to 
schedule the veteran for a hearing before a Board member.  
The hearing was scheduled for March 2003, and before it took 
place, the veteran requested a postponement, indicating that 
he was incarcerated and that he would be released in May 
2003.  He should be scheduled for a hearing after May 2003.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take action to comply 
with the VCAA.  A VCAA letter should be 
issued.

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board of Veterans' Appeals, after May 
2003.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


